Citation Nr: 0106462	
Decision Date: 03/05/01    Archive Date: 03/08/01

DOCKET NO.  99-24 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for polyarthralgias of 
multiple joints, claimed as a result of exposure to herbicide 
agents (polyarthralgias due to Agent Orange).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel




INTRODUCTION

The veteran had honorable active duty from August 1967 to 
March 1969, which included a tour of duty in the Republic of 
Vietnam from March 1968 to March 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
RO, which in pertinent part denied a claim of service 
connection for polyarthralgias due to claimed Agent Orange 
exposure.  

While the veteran initially requested a hearing before a 
Member of the Board sitting at the RO, by written 
correspondence of January 2000, he withdrew his earlier 
hearing request.  Accordingly, no further action is 
indicated.  


REMAND 

It must initially be noted that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000 (VCAA), a remand in 
this case is required for compliance with the notice and duty 
to assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, ___ (2000) (to be codified as at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  In addition, because the VA 
RO has not yet considered whether any additional notification 
or development action is required under VCAA, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, as well as for additional 
reasons listed below, a Remand is required.  

The veteran asserts that he is entitled to service connection 
for polyarthralgias of multiple joints, claimed as a result 
of exposure to herbicide agents, specifically including Agent 
Orange, while in Vietnam from March 1968 to March 1969.  
However, polyarthralgia is not one of the conditions listed 
under 38 C.F.R. § 3.309(e) for which (if manifest to a degree 
of 10 percent or more within a year after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service) a presumption is 
available.  38 C.F.R. § 3.307(a)(6)(ii) (2000).  
Additionally, the Secretary of VA has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Diseases Not Associated With 
Exposure to Certain Herbicide Agents, 61 Fed. Reg. 41442, 
41448 (1996).  

Nevertheless, the United States Court of Appeals for the 
Federal Circuit has held that the Veteran's Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984), does not preclude a claimant from 
establishing service connection with proof of direct 
causation, a task "which includes the difficult burden of 
tracing causation to a condition or event during service."  
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

It the instant case on appeal, the veteran's service medical 
and administrative records appear to show no exposure to 
Agent Orange.  However, the veteran has not been afforded a 
VA examination for disorders secondary to herbicides, 
including Agent Orange.  

The veteran must be give adequate notice of the above 
requirements for a successful claim of service connection for 
disability due to claimed exposure to herbicides, including 
Agent Orange, and he should be afforded any VA examination 
deemed appropriate at the RO.  

In view of the foregoing, this case is REMANDED for the 
following:  

1.  The RO should contact the veteran and 
request that he submit the names, 
addresses, and approximate dates of 
treatment of all VA and/or non-VA 
(private) care providers who have treated 
him for any joint symptomatology since 
his military service from August 1967 to 
March 1969.  

Thereafter, the RO should obtain copies 
of any additional VA and/or non-VA 
(private) records dated from March 1969 
to the present, including those from the 
VA outpatient center located in Coral 
Gables, Florida, as well as Miami, 
Florida--if not already of record, and 
Dr. Kohl (or Cole), dated from March 1969 
to the present, as well as any other VA 
and/or non-VA medical facility or 
provider identified by the veteran, dated 
from March 1969 to the present.  

As to any private treatment records, the 
RO should first secure the necessary 
release(s), prior to the RO obtaining 
copies of any such records.  

2.  Thereafter, the RO should schedule 
the veteran for an appropriate VA 
examination in order to determine 


the presence, and, if present, the 
etiology of polyarthralgias of multiple 
joints.  The claims folder must be 
provided to the examiner for use in the 
study of the veteran's case.  All 
indicated studies should be completed.  
The veteran's pertinent history should be 
recorded in full.  The examiner should 
determine whether the veteran has 
polyarthralgias of multiple joints.  If 
diagnosed, the examiner should provide an 
opinion as to the medical probability 
that polyarthralgias of multiple joints 
are related to inservice Agent Orange or 
other herbicide exposure.  A complete 
rationale for all opinions expressed must 
be provided.  

3.  The RO should ensure that all 
requested development has been completed 
(to the extent possible) in compliance 
with this remand.  If actions taken are 
deficient in any manner, appropriate 
corrective action should be undertaken.  
Any other development deemed warranted by 
the record should be undertaken by the 
RO. 

4.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 


(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  

5.  The RO should readjudicate the 
veteran's claim of service connection for 
multiple joint polyarthritis, in light of 
all of the pertinent evidence of record 
(to include that associated with the 
claims file on remand), and all 
applicable legal authority.  If the 
benefit sought by the veteran continues 
to be denied, he and his representative 
must be furnished a Supplemental 
Statement of the Case and given an 
opportunity to respond before the case is 
returned to the Board for further 
appellate consideration.  Evidence 
recently submitted and not previously 
considered must be reviewed and cited in 
the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


